Filed 8/28/20 P. v. Dicks CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SECOND APPELLATE DISTRICT

                                             DIVISION TWO


 THE PEOPLE,                                                         B298521

           Plaintiff and Respondent,                                 (Los Angeles County
                                                                      Super. Ct. No. A776772)
           v.

 ERIC DICKS,

           Defendant and Appellant.


THE COURT:

         Eric Dicks challenges an order denying his petition seeking
a youth offender hearing. (Pen. Code, §3051.)1 He was convicted
by jury in 1987 of two counts of murder in the first degree. It was
proven that he personally used a firearm and is subject to the
multiple murder special circumstance. He was sentenced to life
in prison without the possibility of parole. (§§ 187, subd. (a),
190.2, subd. (a)(3), 1203.06, subd. (a)(1), 12022.5.)

         1   Undesignated statutory references are to the Penal Code.
      This court affirmed the judgment. (People v. Dicks (Feb. 4,
1993, B031281) [nonpub. opn.].) We wrote that Dicks and his
codefendants, armed with guns and in a vengeful mood, went to
the home of a rival gang member on September 11, 1985. They
knocked on the front door, opened fire and killed a youngster who
answered, then entered the home and repeatedly shot the boy’s
mother, killing her. (People v. Dicks, supra, B031281.) The
probation report shows that Dicks, born in June 1967, was 18
years old at the time of the murders.
      In 2019, Dicks petitioned for a hearing to muster evidence
to present to the Board of Parole Hearings. (§ 3051; People v.
Franklin (2016) 63 Cal.4th 261, 284.) The trial court found that
Dicks does not qualify for a hearing and denied his petition. He
appealed. (§ 1237, subd. (b).)
      We appointed counsel to represent Dicks in his appeal.
After examining the record, counsel filed an opening brief raising
no issues. (People v. Wende (1979) 25 Cal.3d 436, 441–443.) We
advised Dicks that he could personally submit any contentions or
issues that he wished to raise on appeal. He did not submit a
supplemental brief.
      The youth offender statute allows the state to review the
parole suitability of prisoners who were 25 or younger when they
committed their offense. By its own terms, the statute does not
apply to a prisoner who committed murder after attaining age 18
and is sentenced to prison for life without the possibility of
parole. (§ 3051, subd. (h).)
      The electorate has determined that at age 18, the most
serious adult penalty may attach to convicted murderers.
(§ 190.5, subd. (a) [death penalty may be imposed on persons over
age 18]; People v. Gutierrez (2014) 58 Cal.4th 1354, 1380 [age 18




                                   2
is the point where society draws the line between childhood and
adulthood]. Dicks is not comparable to the youthful offenders in
Miller v. Alabama (2012) 567 U.S. 460, 465, 479 [mandatory life
sentence without possibility of parole given to two 14 year olds]
or People v. Caballero (2012) 55 Cal.4th 262, 265 [16-year-old
defendant sentenced to 110 years to life]. Because Dicks reached
the age of 18 before the murders, he is not similarly situated to
juvenile offenders and cannot claim a violation of his rights.
(People v. Abundio (2013) 221 Cal.App.4th 1211, 1219–1221;
People v. Argeta (2012) 210 Cal.App.4th 1478, 1482; People v.
Perez (2016) 3 Cal.App.5th 612, 617.)
       We have reviewed the entire record and are satisfied that
no arguable issue exists. (People v. Wende, supra, 25 Cal.3d at
pp. 441–443; People v. Kelly (2006) 40 Cal.4th 106, 125–126.) The
order is affirmed.
       NOT TO BE PUBLISHED.




____________________________________________________________
LUI, P. J.        ASHMANN-GERST, J.          HOFFSTADT, J.




                                  3